Order issued May 29, 2014 Withdrawn; Order filed May 30, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00512-CR
                                ____________

                          RONALD CROW, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 21st District Court
                         Washington County, Texas
                        Trial Court Cause No. 16373


                                     ORDER

      The reporter’s record in this case was due September 30, 2013. See Tex. R.
App. P. 35.1. On October 8, 2013, this court received notice from the official court
reporter for the 21st District Court that appellant had not made payment
arrangements for the record. On May 22, 2014, appellant filed a motion to extend
time to file his brief in which he stated he made an initial payment for the record.
On May 29, 2014, this court ordered the court reporter to file the record within 30
days. On May 30, 3014, the court reporter notified this court that appellant’s
payment was not sufficient.

      Appellant is represented by retained counsel. This court, however, may not
dismiss an appellant in a criminal case for failure to file a reporter’s record or brief.
Accordingly, we issue the following order:

      We order appellant Ronald Crow to make sufficient payment to Wendy L.
Kirby, the official court reporter, on or before July 3, 2014. If appellant makes
sufficient payment arrangements, the reporter’s record is due to be filed in this
court on or before September 3, 2014. If a reporter’s record is timely filed,
appellant’s brief will be due 30 days after the reporter’s record is filed.



                                    PER CURIAM